                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION

                               CIVIL ACTION NO. 5:19-cv-25


MICHAEL H. COOK, derivatively, on            )
behalf of CEDAR VALLEY FINISHING             )
COMPANY INC.                                 )
                                             )
Plaintiff,                                   )       STIPULATION OF
                                             )       DISMISSAL WITH PREJUDICE
vs.                                          )
                                             )
VICKIE QUICK and RICHARD QUICK,              )
Defendant.                                   )
                                             )


       The Parties, through counsel, pursuant to Rule 41(a) of the Rules of Civil Procedure,
hereby stipulate to a dismissal, with prejudice, of all claims in this action, with each party
bearing his or its own costs.

        This the 13th day of August, 2019.

        /s/ Michael P. Thomas                         /s/ Harold C. Spears
        Michael P. Thomas                             Harold C. Spears
        PATRICK HARPER & DIXON, L.L.P.                N.C. Bar No.: 8989
        PO Box 218                                    CAUDLE & SPEARS, P.A.
        Hickory, NC 28603                             121 W. Trade Street, Suite 2600
        Telephone: 828-322-7741, Ext. 415             Charlotte, NC 28202
        Email: mthomas@phd-law.com                    Telephone: 704-377-1200
        Attorney for Plaintiff                        E-mail: hspears@caudlespears.com
                                                      Attorney for Defendants




       Case 5:19-cv-00025-KDB-DCK Document 10 Filed 08/13/19 Page 1 of 1
